DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeung et al. (U.S. Patent Application Publication No. 2018/0204973).
Regarding to claim 1, Jeung teaches a method for manufacturing a micro LED display substrate comprising:
forming an array of micro LEDs on an epitaxial wafer (Figs. 24-27, [0147]-[0148]);
transferring the array of micro LEDs on the epitaxial wafer to an adhesive layer on a surface of a transfer substrate assembly (Figs. 28-33, [0156], transferring the array of micro LEDs on the epitaxial wafer to adhesive layer 250 on a surface of transfer substrate assembly 200); and
transferring the array of micro LEDs on the surface of the transfer substrate assembly onto corresponding pads on a driving substrate respectively (Figs. 34-35, transferring the array of micro LEDs on the surface of the transfer substrate assembly 200 onto corresponding pads on a driving substrate respectively 310).
Regarding to claim 2, Jeung teaches the transfer substrate assembly comprises a transfer substrate, and the adhesive layer comprises a UV photo-degradable adhesive ([0156], lines 1-3).
Regarding to claim 3, Jeung teaches wherein transferring the array of micro LEDs on the transfer substrate assembly onto the corresponding pads on the driving substrate respectively comprises:
aligning a surface of the transfer substrate having the array of micro LEDs with a surface of the driving substrate having the corresponding pads (Fig. 35); and
performing a failure treatment to the adhesive layer selectively to release the array of micro LEDs onto the corresponding pads on the driving substrate respectively (Fig. 35, [0160], lines 1-5).
Regarding to claim 7, Jeung teaches the UV photo-degradable adhesive comprises a viscous monomer, a plasticizer, a tackifying resin and a photosensitive resin ([0156], last 2 lines).
Claim 1 is rejecteda)(1) as being anticipated by Oohata (U.S. Patent No. 6,961,993).
Regarding to claim 1, Oohata teaches a method for manufacturing a micro LED display substrate comprising:
forming an array of micro LEDs on an epitaxial wafer (Fig. 6B, array of micro LEDs 52 on an epitaxial wafer 51);
transferring the array of micro LEDs on the epitaxial wafer to an adhesive layer on a surface of a transfer substrate assembly (Fig. 6D, transferring the array of micro LEDs 52 on the epitaxial wafer 51 to adhesive layer 61 on a surface of transfer substrate assembly 60); and
transferring the array of micro LEDs on the surface of the transfer substrate assembly onto corresponding pads on a driving substrate respectively (Figs. 6E-I, transferring the array of micro LEDs on the surface of the transfer substrate assembly onto corresponding pads 82 on a driving substrate respectively 7).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaji et al. (U.S. Patent No. 10,468,472).
Regarding to claim 1, Chaji teaches a method for manufacturing a micro LED display substrate comprising:
forming an array of micro LEDs on an epitaxial wafer (Fig. 3A, array of micro LEDs 314 on an epitaxial wafer 310);
transferring the array of micro LEDs on the epitaxial wafer to an adhesive layer on a surface of a transfer substrate assembly (Fig. 3C, transferring the array of micro LEDs  on the epitaxial wafer to adhesive layer 378 on a surface of transfer substrate assembly 376
transferring the array of micro LEDs on the surface of the transfer substrate assembly onto corresponding pads on a driving substrate respectively (Fig. 3E, transferring the array of micro LEDs on the surface of the transfer substrate assembly onto corresponding pads on a driving substrate respectively 390).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeung et al. (U.S. Patent Application Publication No. 2018/0204973), as applied to claim 1 above, in view of by Chen (U.S. Patent No. 10,096,740).
Regarding to claim 4, Jeung teaches performing the failure treatment to the adhesive layer selectively to release the array of micro LEDs onto the corresponding pads on the driving substrate respectively comprises applying ultraviolet light on a side from the transfer substrate to degrade parts of the adhesive layer corresponding to the plurality of windows of the mask plate to release the array of micro LEDs onto the corresponding pads on the driving substrate (Fig. 34, [0126], lines 1-4, [0127], lines 1-5, UV laser source). 
Jeung does not disclose placing a mask plate having a plurality of windows on a side of the transfer substrate opposite from the driving substrate and applying light on a side of the mask plate opposite from the transfer substrate. 
Chen teaches performing the failure treatment to the adhesive layer selectively to release the array of micro LEDs onto the corresponding pads on the driving substrate respectively 
Regarding to claim 5, Jeung teaches after releasing the array of micro LEDs onto the corresponding pads on the driving substrate; further comprising heating the driving substrate to fix the array of micro LEDs to the corresponding pads ([0161], lines 1-4).
Allowable Subject Matter
Claims 6 and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “transferring the array of micro LEDs on the surface of the transfer substrate assembly onto the corresponding pads on the driving substrate respectively further comprises, before aligning the surface of the transfer substrate having the array of micro LEDS with the surface of the driving substrate having the corresponding pads, coating a pressure sensitive adhesive layer on the surface of the driving substrate having the corresponding pads; wherein adhesion strength of the pressure sensitive adhesive layer to the micro LEDs is less than 
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the viscous monomer comprises one or more compound selected from the group consisting of ethyl acrylate, 2-ethylhexyl acrylate, and butyl acrylate” in combination with the limitations recited in claims 1-2 and 7.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the photosensitive resin is an aliphatic urethane acrylate having a plurality of functional groups” in combination with the limitations recited in claims 1-2 and 7.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “N times of repeated steps of: forming an array of micro LEDs capable of emitting a certain color on an epitaxial wafer; transferring the array of micro LEDs capable of emitting the certain color on the epitaxial wafer to the adhesive layer on the surface of the transfer substrate assembly; and transferring the array of micro LEDs capable of emitting the certain color on the surface of the transfer substrate assembly onto corresponding pads on a driving substrate respectively; so that a plurality of micro LEDs capable of emitting N different colors of light is transferred onto the corresponding pads on the surface of the driving substrate respectively” in combination with the limitations recited in claims 1-4.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the transfer substrate assembly comprises an auxiliary transfer substrate and a transfer substrate, an organic glue layer is on a surface of the auxiliary transfer substrate, and a UV curable adhesive layer is on a surface of transfer substrate” in combination with the limitations recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828